DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. Applicant argues that Mitchell does not disclose “a plurality of racks arranged across at least one of the forward path and the return path”. However across does not necessarily mean extending over it can also mean extending along an entire length of. In this case the shelves extend across the length of the forward path. Applicant’s language only requires that the shelves are arranged across at least of the forward path and the return path. For at least the foregoing reasons claim 1 and its dependent claims stand rejected. 
Applicant’s arguments, see remarks, filed 05/28/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. US 6,652,213.
Mitchell discloses an automated warehouse system comprising:
	(Re claim 1) “a revolving transport device configured to revolve a holding table holding the article to transport the article along a travel path having at least one of a forward path and a return path, the forward path extending from a reference point to a turning point of the revolving transport device, the return path extending from the turning point to the reference point” (622,624,626,628 figure 6). “a plurality of racks arranged across at least one of the forward path and the return path,” (650-657 figure 6). “a transport vehicle disposed adjacent to a side of each of the racks and configured to transport the article along the rack, the transport vehicle including a transferring and placing device configured to transfer and place the article with respect to the rack” (126,128,130 figure 1). “a lift transport device configured to lift and lower the article to a position corresponding to each level of each of the racks” (105 figure 1). “a transfer device configured to transfer the article between the revolving transport device and the lift transport device” (111 figure 1, col 8 lines 16-29). “a loading device configured to load the article to the revolving transport device” (620 figure 6). “an unloading device configured to unload the article from the revolving transport device” (620 figure 6).
(Re claim 4) “wherein the lift transport device is disposed at an end of each of the racks” (630-636 figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Abedalsada Mahdi US 2017/0282217.
(Re claim 2) Mitchell disclose the system as rejected above including a plurality of conveyors which can load or unload articles to and from the revolving transport device at the upstream or downstream.
Mitchel does not disclose that the loading and unloading devices in the form of conveyors intersect with both the return path and the forward path of the revolving transport device.
Mahdi teaches conveyors intersect with both the return path and the forward path of the revolving transport device (125, 145 figure 5).
It would have been obvious to one skilled in the art to modify the system of Mitchell to include conveyors intersect with both the return path and the forward path of the revolving transport device because it allows for greater access for loading and unloading items.
(Re claim 3) “a control device configured to control loading and unloading of the article to and from the revolving transport device to prevent the article from passing through the reference point and the turning point” (col 2-3 lines 58-5, col 4 lines 40-54).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Ogawa US 2012/0009047.
Mitchell discloses the system as rejected above and: “a storage configured to store the article to be supplied to the loading device and the article unloaded from the unloading device” (650-657, 620 figure 6). 
Mitchell does not disclose a transport transferring and placing device that transfers and places the article with respect to the storage and is lower in transport efficiency than the transport vehicle.

It would have been obvious to one skilled in the art to modify the system of Mitchell to include a transport transferring and placing device that transfers and places the article with respect to the storage and is lower in transport efficiency than the transport vehicle because a stacker crane or other device maybe required for certain articles of a size or weight which cannot be handled by the carts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651